COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON


                   ORDER ON MOTION FOR REHEARING

Appellate case name:       Dinesh Kumar Shah v. The State of Texas

Appellate case number:     01-10-01138-CR

Trial court case number:   1040406

Trial court:               182nd District Court of Harris County, Texas

       Appellant’s motion for rehearing is DENIED.

       It is so ORDERED.

Judge’s signature: /s/ Harvey Brown
                   Acting for the Court

                  Panel consists of Justices Keyes, Massengale, and Brown.


Date: May 10, 2013